Citation Nr: 1517978	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-00 056A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left shoulder torn rotator cuff/biceps groove plasty (left shoulder disability).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 2002 to September 2011.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran limited his appeal to the issue identified on the title page.

The Veteran appeared at a hearing before the undersigned in March 2015.  


FINDING OF FACT

Since the award of service connection, the Veteran's left shoulder disability has resulted in painful motion and weakness that cause limitation of motion of the left arm equating to shoulder level.


CONCLUSION OF LAW

The criteria for an initial 20 percent rating, but no higher, for left shoulder disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5201-5019 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA medical examinations in June 2011 and June 2013.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.

II. Increased Rating Claim

Legal Criteria

The Veteran seeks an initial rating in excess of 10 percent for his service-connected left shoulder disability.  38 C.F.R. § 4.71a, DC 5201-5019.  For the reasons that follow, the Board finds that an initial 20 percent rating, but no higher, is warranted.

Disabilities of the shoulder are evaluated under the criteria of 38 C.F.R. § 4.71a, DCs 5200-5203, which distinguish between the major (dominant) and minor (non-dominant) extremity.  The Veteran is shown to be right handed so the criteria and ratings for the minor extremity apply.

A shoulder disability may be rated based on limitation of motion of the arm pursuant to DC 5201.  As it pertains to the minor extremity, a 20 percent rating is assigned for limitation of motion at shoulder level, a 20 percent rating is also assigned for limitation of motion midway between side and shoulder level, and a 30 percent rating is assigned for limitation of motion to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.  Normal range of motion (ROM) of the arm is abduction and forward flexion from zero to 180 degrees each, and internal and external rotation zero to 90 degrees each.  See 38 C.F.R. § 4.71, Plate I (2014).  

Painful motion is entitled to at least the minimum compensable rating.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain, on its own, does not constitute functional loss; it must cause functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 39-42 (2011).

Ratings higher than 10 percent are also available for the shoulder when there is ankylosis of the scapulohumeral articulation (DC 5200), impairment of the humerus (DC 5202) or impairment of the clavicle as shown by nonunion with lose movement or dislocation (DC 5203), but the Veteran is not shown to have such conditions.

The medical evidence does demonstrate that the Veteran's left shoulder has mild bursitis.  This disease is considered in his current disability rating, DC 5201-5019.  See 38 C.F.R. § 4.71a, DC 5019.  Bursitis is rated on limitation of motion of the affected part when, as the Board finds here, there is a compensable limitation of motion under the appropriate DC.  Id.

Facts

The Veteran underwent a VA examination in June 2011 prior to separation from service.  The Veteran reported weakness, stiffness, swelling, redness, giving way, lack of endurance, fatigability, pain, and dislocation.  He indicated that he does not experience heat, locking, deformity, tenderness, drainage, effusion, or subluxation.  He reported experiencing flare-ups as often as three times a day, each time lasting for approximately one hour.  He stated that the flare-ups are precipitated by physical activity and rated them an eight on a severity scale of one to ten.  He reported that during flare-ups he experiences pain, weakness, and limitation of motion of the joint, which he described as limited range of motion.  The flare-ups are relieved by rest.  The Veteran also reported that he underwent a left shoulder joint replacement in 2010 and that the replacement joint has painful motion and weakness.  The disability results in a decreased ability to perform usual occupational duties due to weakness and limited physical activity.  

On examination, the examiner found objective evidence of edema, instability, abnormal movement, tenderness, redness, heat, and guarding of movement.  There were no signs of effusion, weakness, deformity, malalignment, drainage, or subluxation.  ROM testing demonstrated flexion to 162 degrees, including on repetition, with pain beginning at 160 degrees; abduction to 160 degrees, including on repetition, with pain beginning at 156 degrees; external rotation to 68 degrees, with pain at 68 degrees, and an increase in range of motion to 70 degrees on repetition; internal rotation was shown to 68 degrees, including on repetition, with pain beginning at 66 degrees.  The examiner noted that joint function is not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.

The Veteran submitted a letter dated December 2012 from his orthopedic surgeon, Dr. C.W.  The doctor wrote that on physical examination, the Veteran's left arm showed flexion to 165 degrees, external rotation to 65 degrees, and internal rotation to the t12 level.  Abduction strength testing did reveal differences between the left and right arms.  The Veteran had no substitution, crepitation, and had a negative impingement sign and negative cross arm adduction test.  The doctor summarized the results, stating that the Veteran does exhibit decreased ROM and strength in the left arm relative to his right arm.

The Veteran underwent another VA examination in June 2013.  He reported weakness, limited range of motion and pain when using the left arm above the shoulder line.  He stated that he guards below the shoulder line with lift, push, pull, and carry movements.  He stated he cannot bench press due to weakness in the shoulder area.  He experiences flare-ups with symptoms consistent with those already described.

On examination, ROM testing demonstrated flexion to 180 degrees, including on repetition, with objective evidence of painful motion beginning at 90 degrees; abduction was to 175 degrees, including on repetition, with objective evidence of painful motion beginning at 90 degrees.  The examiner listed as factors contributing to the Veteran's functional impairment: less movement than normal, weakened movement, excess fatigability, and pain on movement.  The Veteran demonstrated localized tenderness or pain on palpation of the left shoulder.  He also demonstrated guarding of the left shoulder.  Muscle strength testing indicated full strength in the right shoulder compared to four out of five (corresponding to active movement against some resistance) for left shoulder flexion and abduction.  Results were positive for the empty-can test, external rotation/infraspinatus strength test, and lift-off subscapularis test.

The examiner also noted that the Veteran has not had a total shoulder joint replacement but he did have arthroscopic surgery in 2011.  Residual symptoms from that procedure include limited range of motion, mild anterior bursitis, weakness above 90 degrees forward flexion and abduction, and easy fatigue with repetitive use.  The examiner also discussed the occupational impact of the Veteran's left shoulder and stated that he is limited to below-the-shoulder work on the left side.  He is also limited to moderate, non-repetitive lift, push, pull, and carry movements with the left arm, and that these limit any activity above the left shoulder or with the left arm extended.

In March 2015, the Veteran appeared at a Board hearing.  The Veteran testified that he is employed as an oil refinery operator, a physical job, and that this occupation requires the use of his arms to pull levers.  Due to his disability, he tries to minimize the work he does with his left arm and if he needs to do an action above his shoulders he will use his right arm.  He also favors using his right arm during leisurely activities.  He emphasized that while during an examination he is able to show near full range of motion, outside of that setting the joint and the activities that can be completed with the left arm are severely limited.
Analysis

Based on a review of the record, the Board finds that there is a competent and credible evidence that the Veteran's left shoulder approximates limitation of motion of the arm at the shoulder level, corresponding to a 20 percent rating.  38 C.F.R. §§ 4.7, 4.71a, DC 5201-5019.  The Board reaches this conclusion with the guidance of Deluca and Mitchell; and the Board is persuaded by the fact that the Veteran has consistently stated, including during VA examination, that his painful motion and weakness limit the range of motion of his left arm to the area near shoulder level.  DeLuca, 8 Vet. App. at 205-06; Mitchell, 25 Vet. App. at 39-42.  Even though this conflicts with his objective examination results, he is competent to report such a readily observable limitation and the Board finds his statements credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n. 4 (Fed. Cir. 2007).  Resolving reasonable doubt in his favor, the Board finds that his left arm is limited to the shoulder level and therefore a 20 percent rating is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.71a, DC 5201-5019.

Although a higher initial 20 percent rating is warranted, an even higher initial rating is not warranted based on the evidence of record.  First, the more severe limitation of motion to midway between side and shoulder level still only warrants a 20 percent rating for the non-dominant side.  A higher 30 percent rating is available where there is limitation of motion of the arm to 25 degrees from the side.  See 38 C.F.R. § 4.71a, DC 5201.  The Veteran's left shoulder disability has not demonstrated such a limitation of motion at any point during the appeal.  He has also not alleged such a limitation of motion, and there is no indication that his left arm is so limited, even on flare-ups.  Therefore, the Board finds that at no point during the appeal period did the Veteran's left arm approximate limitation of motion to 25 degrees from the side; there is no doubt to be resolved; a higher 30 percent rating is not warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 4.71a, DC 5201-5019.

The Board has also considered whether the Veteran's claim warrants referral for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2014).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Accordingly, the Board finds that all findings and impairment (limitation of motion, functional limitation, pain, pain on motion, weakness, stiffness, swelling, dislocation, edema, instability, abnormal movement, tenderness, redness, heat, guarding of movement, deformity, mild bursitis) associated with the service-connected left shoulder disability are encompassed by the schedular criteria for the rating assigned.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Lastly, as the Veteran is gainfully employed, there is no evidence that the Veteran is unable to secure and follow a substantially gainful occupation; consideration of a total disability rating based on unemployability due to service-connected disabilities is not warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial 20 percent rating, but no higher, for service-connected left shoulder torn rotator cuff/biceps groove plasty is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


